Citation Nr: 0419268	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to an increased rating for right shoulder 
impingement, post operative Bankhardt repair, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active duty from November 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
a claim of service connection for a right wrist disability 
and denied a rating in excess of 30 percent for service-
connected right shoulder impingement, post operative 
Bankhardt repair.  

In April 2003, the Board reopened the claim of entitlement to 
service connection for right wrist disability.  Thereafter, 
in May 2003 the issues of entitlement to service connection 
for a right wrist disability and entitlement to a rating in 
excess of 30 percent for right shoulder disability were 
remanded.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In January 2004, the RO issued a supplemental statement of 
the case (SSOC) addressing the issues on appeal.  Since that 
time, however, additional relevant evidence has been 
associated with the claims file, consisting of an October 
2003 x-ray report of the right shoulder and right wrist, 
taken in conjunction with an October 2003 VA examination.  
The veteran did not waive RO consideration of this evidence.  
Therefore, a remand is required for consideration by the RO 
and issuance of an SSOC.  

Additionally, section 38 U.S.C.A. § 5103(a) provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

In this case, February 2001 and June 2003 letters sent to the 
veteran in conjunction with his claims addressed only what 
was required to establish entitlement to service connection.  
The veteran has not been adequately notified of  the evidence 
necessary to substantiate his claim for an increased rating 
for right shoulder impingement, post operative Bankhardt 
repair.  Nor has he been asked to provide any evidence in his 
possession that pertains to both claims.  This must be 
accomplished on remand.

Accordingly, this case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 



claim for an increased rating for right 
shoulder impingement, post operative 
Bankhardt repair; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide any 
evidence in his possession that pertains 
to both of his claims.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Then, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since the issuance of 
the January 2004 SSOC.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



